Case 1:19-cv-09439-PKC Document 247-15 Filed 07/01/20 Page 1of4

PX43
Case 1:19-cv-09439-PKC Document 247-15 Filed 07/01/20 Page 2 of 4

From: Shyam Parekh <shyam@telegram.org>

Sent: Thursday, November 22, 2018 9:38 AM MST

To: nicolas.de.bontin@coinbase.com <nicolas.de.bontin@coinbase.com>

CC: lauren.abendschein @coinbase.com <lauren.abendschein@coinbase.com>; sam.mcingvale@coinbase.com
<sam.mcingvale@coinbase com>

Subject: Re: Coinbase <-> Telegram

Thank you for the information Nicolas. | will share this with the Telegram technical team and encourage them to opena
dialogue with you guys once they are ready .

regards

On Tue, 20 Nov 2016 at 00.16, Nicolas de Bontin
_ Hi Shyam,

 

_ Please see attached a lis! of some preliminary technical questions our team has of any new chain we are looking to build
: out support for in Custody. Let me know what the best next steps are for furthering this discussion.

Best.
| Nick

: Nicolas de Bontin
: Insttutional Sales, Coinhase

_ Telegram

| On Fri, Nov 16, 2018 at 7:37 PM Nicolas de Bontin qjctas de bomingbeoinbass com> wrote:
‘ Hi Shyam,

; Great speaking with you earlier today. I've attached a deck highlighting the details of this potental partnership followed
_ | by an overview of our Custody platform.

i Given the overlap of our investor network this could De a natural fit for collaboration. To reiterate what this looks like and
| | summarize our earlier conversation, the benefits would ba as follows:

| | For Telegram Investors:

« Secure storage/turnkay solution for their Investment
* Exclusive pricing and access to the Coinbase Institutional product suite
* White glove onboarding and client service that meets the due diligence of the most stringent investors

For Telegram

* Day 1 institutional asset support of GRAM tokens for your investors and all currant Coinbase Custody clients
* Facilitated investor outreach and seamless experience for your investors
« Partnership with a trusted brand and access to the Coinbase network

~ The Custody piece is something we should explore regardless of the business decision around implementing this

. | solution for certain investors in the actual issuance process itself. To that end, I'll follow up with you on Monday with an
: overview of the technical questions and considerations our team have to batter assess the viablity of integrating your

= network.

- | Once you've had a chance to digest this information and circulate internally | would love to contnue the conversation
- sometime in the next week or so. In the maantime, let me know if you have any questions or ff your technical team
' | would like to initiate a conversation,

Have a greal weekend!

- . Best,
/ . Nick

: Nicolas de Bontin

_ = Institutional Sales, Coinbase

_ On Mon, Nov 12, 2018 at 2:06 PM Nicolas de Bontin gicolzs (pr
pee great, Sending you a calendar invite with dial in ps hc.

 

Etats forward to speaking with you then.

 

| Best,

CONFIDENTIAL - FOIA-EXEMPT TREATMENT REQUESTED COINBASE_TELEGRAM00000328
Case 1:19-cv-09439-PKC Document 247-15 Filed 07/01/20 Page 3 of 4

| Nick

: Nicolas de Bontin

| Institutional Sales, Coinbase
| Telearam

On Mon, Nov 12, 2018 at 11:53 AM Shyam Parekh @hyamiPielggram org> wrote:
Fri 8. AM PST/4 PM UK works for me. What number shall I call you on?

regards

On Mon, 12 Nov 2018 ai 19:24, Nicolas de Bontin sicoian ce bonincpeoinbass com> wrote:
: Hi Shyam,

Given the time difference would 8am PST sometime this week Wednesday- Friday work for you?
: Let me know what your availability is like or if there is another time that works better.

Best,
i Nick

: On Mon, Nov 12, 2018 at 11:16 AM Shyam Parekh ehyan@talegram org> wrote:
epologies for the delay. How does your schedule look this week?

regards

On Fri, 2 Nov 2018 at 22:41, Nicolas de Bontin aicolas.de.bontin@coinbase.com> wrote:
Hi Shyam,

Great to meet you! Are you free for a call sometime ear'y next week?
Let me know what your availability looks like and I'd be happy to coordinate a time.
Have a great weekend!

Best,

Nick

Nicolas de Bontin
Institutiona Sales, Coinbase

On Fri, Nov 2, 2018 at 5:09 PM Sam an
_ Thanks for the kind words and intro (Bec)

 

- Hi Shyam, great to get connected and excited to help supoort Telegram’s upcomng mainnet launch. A
lot of our current cliants @re large investors!

- We'd love to grab time early next week to explain our program around custody and issuance for asset-
- issuers. We want to ensure we've got the right institutional asset support for the Telegram ecosystem
- built-out for your launch. Along the way, wo can offload a bunch of the pain and process around custody

 

| Thanks!
Sam

’ Sam and Lauren,

Please meet Shyam from Telegram, who runs the financial side of the house. [ve told Shyam about
_ the best in class insttutional custody solution you have built, and while | think “elegram is still early in
, the process, | thought best to introduce you sooner rather than later.

_ Shyam, as discussed, I'va come to think highly of the Coinbase taam, and how they ara serving tha

CONFIDENTIAL - FOIA-EXEMPT TREATMENT REQUESTED COINBASE_TELEGRAM00000329
Case 1:19-cv-09439-PKC Document 247-15 Filed 07/01/20 Page 4 of 4

institufional side of the market. | expect they could be helpful to you when the time comes.

Bast to all,

 

Sam Mcingvale

Oonhase Custody

: Nicolas de Bontn
» Institutonal Sales, Coinbase
Ta} arm

CONFIDENTIAL - FOIA-EXEMPT TREATMENT REQUESTED COINBASE_TELEGRAM00000330
